Name: Commission Regulation (EEC) No 2991/82 of 9 November 1982 on the temporary marketing during the 1982/83 milk year of reduced-price butter for direct consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 82 Official Journal of the European Communities No L 314/27 COMMISSION REGULATION (EEC) No 2991 /82 of 9 November 1982 on the temporary marketing during the 1982/83 milk year of reduced-price butter for direct consumption in the Community price for direct consumption ; whereas, if this measure were applied only to butter in public storage, it would be difficult to run down the stocks of butter in private storage ; whereas, therefore, the butter which has been the subject of storage contracts under Article 9 (2) of Regulation (EEC) No 985/68 should also be released to the market under this measure ; Whereas either the reduction in the selling price of butter or the amount of the aid should be sufficient to ensure that additional quantities are disposed of without disturbing normal trade in butter ; whereas, should a Member State make use of Council Regula ­ tion (EEC) No 1269/79 , the measures laid down in this Regulation should take into account aid granted under the abovementioned Regulation ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 6 (7), 12 (3) and 28 thereof, Having regard to Council Regulation (EEC) No 985/68 of 15 July 1968 laying down general rules for inter ­ vention on the market in butter and cream ( 3), as last amended by Regulation (EEC) No 1 272/79 (4), and in particular Article 7a thereof, Whereas Council Regulation (EEC) No 1269/79 of 25 June 1979 on the marketing of reduced-price butter for direct consumption (*), as last amended by Regula ­ tion (EEC) No 11 86/82 (6), provides for aid to reduce the price of butter and encourage the consumption thereof ; Whereas there are large quantities of butter on the market and all appropriate means should therefore be used to increase butter consumption ; Whereas a reduction in prices to the final customer is an appropriate means of attaining this objective ; Whereas, moreover, there are in the Community stocks of butter which were built up following inter ­ vention under Article 6 ( 1 ) and (2) of Regulation (EEC) No 804/68 ; Whereas it will not be possible to dispose of these stocks on normal terms during the present milk year ; whereas prolonged storage should be avoided in view of the high cost involved ; whereas steps should there ­ fore be taken to facilitate disposal of this butter ; Whereas the Christmas and New Year holidays may provide an opportunity for selling butter at a reduced Whereas, to ensure even distribution throughout the Community of the butter made available to consumers under this measure and to avoid disturbances of the market in certain Member States , the maximum quan ­ tities qualifying for this aid should be fixed for each Member State , particular account being taken of the usual level of consumption in the Member State concerned ; whereas, given its social welfare character, the restricted quantities and the brief period involved, this sale of butter on the occasion of the Christmas and the New Year holidays can only achieve its aim if the butter in question is consumed in the Member State where it is stored and if subsequent distribution to those concerned is handled by the national authori ­ ties ; Whereas, with regard to Denmark, Greece , Italy and Luxembourg, which have neither public stocks nor private stocks under contract on their territory, or very small stocks thereof, Council Regulation (EEC) No 2989/82 of 9 November 1982 on the granting of aid for butter consumption in Denmark, Greece , Italy and Luxembourg (7) provides that aid may be granted for butter intended for direct consumption in these Member States so that consumers there can benefit, on comparable terms, from the reduction in the price of butter ; whereas it is therefore necessary to adopt at the same time detailed rules for the application of the said Regulation (EEC) No 2989/82 ; (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . O OJ No L 140 , 20 . 5 . 1982, p . 1 . ( 3 ) OJ No L 169 , 18 . 7 . 1968 , p . 1 . ( 4) OJ No L 161 , 29 . 6 . 1979 , p . 13 . Is) O ! No L 161 , 29 . 6 . 1979 , p . 8 . (6) OJ No L 140 , 20 . 5 . 1982 , p . 5 . Q See page 25 of this Official Journal . No L 314/28 10 . 11 . 82Official Journal of the European Communities and Luxembourg shall grant aid in respect of butter which is not the subject of the intervention measures laid down in Article 6 ( 1 ) and (2) of Regulation (EEC) No 804/68 . Article 2 Whereas butter sold under this Regulation should be clearly distinguished at all marketing stages from other butter ; whereas, to this end, provisions should be adopted concerning the putting-up of the butter in small packets ; whereas a time limit for packing should be fixed to ensure that the operation proceeds smoothly ; Whereas a system of supervision should be set up to ensure that the butter is not diverted from its destina ­ tion ; whereas the keeping of stock records at all marketing stages, the provision of a security and, in the case of butter from private storage, the condition that aid will be paid only if certain requirements are met, would contribute to this end ; whereas, moreover, as regards butter in public storage, the provisions of Commission Regulation (EEC) No 1687/76 of 30 June 1976 laying down common detailed rules for verifying the use and/or destination of products from interven ­ tion ('), as last amended by Regulation (EEC) No 1252/81 (2), should apply ; whereas the same provisions may be applied to butter in private storage or, in the case of Denmark , Greece, Italy and Luxembourg, to market butter ; Whereas the necessary information should be commu ­ nicated to the Commission regularly to enable it to follow the progress of the operation in the Member States ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , 1 . Butter from public storage shall be sold ex cold ­ store at the buying-in price applied by the interven ­ tion agency concerned on the day when the contract of sale is concluded , less 130 ECU per 100 kilograms . However, where Member States apply Scheme A, as referred to in Article 2 ( 1 ) of Regulation (EEC) No 1269/79 , or the scheme referred to in Article 2 (2) thereof, the reduction shall be 85 ECU per 100 kilo ­ grams . The butter shall be sold in lots of not less than five tonnes . Where the quantity apportioned in accordance with Article 4 is less than five tonnes , however, the Member State concerned may regard that quantity as the minimum saleable quantity . 2 . Contracts of sale shall be concluded before 20 December 1982 . 3 . The purchaser shall take delivery of the butter not later than 12 days after the contract of sale is concluded and in any case not later than 31 December 1982. Before taking delivery, the purchaser shall :  pay the purchase price of the butter,  provide , as security to ensure that the butter is used as specified in Article 8 , an amount equal to the reduction in price referred to in paragraph 1 , plus 5 ECU per 100 kilograms . Except in case of force majeure, if the purchaser has not taken delivery of the butter within the time limit specified , the sale shall be cancelled in respect of the remaining quantities . HAS ADOPTED THIS REGULATION : Article 1 Article 3 1 . The Member States shall , subject to the condi ­ tions laid down in this Regulation and to the maximum quantities specified in the Annex : (a) sell at a reduced price , butter which has been the subject of the measures provided for in Article 6 ( 1 ) of Regulation (EEC) No 804/68 and has been stored for at least 120 days by the intervention agency and/or (b) grant aid in respect of butter which has been , during the 1982/83 milk year, the subject of a storage contract pursuant to Article 8 (2) of Regula ­ tion (EEC) No 985/68 and which has been stored under contract for at least 120 days on the date of the application referred to in Article 3 (2). 2 . Moreover, subject to the quantities specified in the Annex to this Regulation , Denmark , Greece, Italy 1 . Butter from private storage shall qualify for a subsidy of 130 ECU per 100 kilograms ; for Member States which apply Scheme A, as referred to in Article 2 ( 1 ) of Regulation (EEC) No 1269/79 , or the scheme referred to in Article 2 (2) of that Regulation , the subsidy shall be 85 ECU per 100 kilograms . 2 . The person who concluded the storage contract shall , before 20 December 1982, submit an application for removal from storage to the intervention agency with which he concluded the contract, stating the quantities of butter he proposes to remove from storage and specifying its characteristics, in the manner determined by the intervention agency, and the proposed date of removal from storage . (') OJ No L 190 , 14 . 7 . 1976 , p . 1 . ( 2) OJ No L 126, 12 . 5 . 1981 , p . 8 . 10 . 11 . 82 Official Journal of the European Communities No L 314/29 The agency shall without delay issue an acknowledge ­ ment of receipt authorizing or refusing, where appro ­ priate in part, in accordance with Article 4, removal from storage in pursuance of this Regulation . 3 . The butter referred to in Article 1 (2) shall qualify for a subsidy of 130 ECU per 100 kilograms in the case of Greece and Italy and 85 ECU per 100 kilo ­ grams in the case of Denmark and Luxembourg. However, the Member States may fix the maximum weight referred to above at 250 grams . 3 . The butter shall be put up in packs within not more than 45 days from, depending on the case, either the day of taking delivery in accordance with Article 2 (3) or the day of acknowledgement of receipt referred to in the second subparagraph of Article 3 (2). The Member State concerned may reduce this period . Putting up in an establishment approved for the purpose by the Member State concerned and under the conditions determined by that Member State shall take place in the Member State where the butter is removed from storage and is to be offered for sale for direct consumption . Article 4 Article 6 The Member States shall take the appropriate measures to ensure as far as possible a balanced distri ­ bution of the quantities of butter referred to in the Annex to this Regulation , having regard in particular to the quantity of butter normally sold by the parties concerned for direct consumption . Such measures may make provision , in order to ensure that this operation is carried out smoothly, for sales pursuant to Article 2 and/or authorizations for removal from storage pursuant to Article 3 to take place in instalments . 1 . The butter shall remain in its original packing until it is put in small packs . It shall be accompanied by a list of the packages, enabling the butter to be identified and specifying the date of removal from storage . 2 . Packages containing butter in bulk or put up in small packs shall bear, in letters two centimetres high , one or more of the following inscriptions :  'Butter at reduced price (Regulation (EEC) No 2991 /82)', Article 5  SmÃ ¸r til nedsat pris (forordning (EÃF) nr. 2991 /82)',  'Verbilligte Butter (Verordnung (EWG) Nr. 2991 /82)',  'Ã Ã ¿Ã Ã Ã Ã Ã ¿ Ã ¼Ã µ Ã ¼Ã µÃ ¹Ã Ã ¼Ã µÃ ½Ã · Ã Ã ¹Ã ¼Ã ® (Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ¬Ã Ã ¹Ã ¸ . 2991 /82)', 1 . The butter shall be used exclusively for direct consumption in the Member State where the subsidy or the price reduction are granted, apart from small quantities of a non-commercial character bought by final private consumers . 2 . The butter shall be marketed unblended, in packs weighing not less than 125 grams and not more than 500 grams , bearing on the upper surface, in letters at least five millimetres high : (a) one or more of the following inscriptions , at the discretion of the Member State concerned :  'Special sale-EEC' and/or 'Christmas butter',  'Beurre a prix rÃ ©duit (rÃ ¨glement (CEE) n ° 2991 /82),  Burro a prezzo ridotto (regolamento (CEE) n . 2991 /82)',  Boter tegen verlaagde prijs (Verordening (EEG) nr. 2991 /82)'. Article 7  'SÃ ¦rligt EÃF-salg' and/or 'JulesmÃ ¸r ,  'EWG-Sonderverkauf and/or 'Weihnachts ­ butter' and/or 'Molkereibutter aus Intervention ­ sbestÃ ¤nden ',  Ã Ã ¹Ã ´Ã ¹Ã ºÃ ® ÃÃ Ã »Ã ·Ã Ã · Ã Ã Ã  » « Ã Ã ¿Ã Ã Ã Ã Ã ¿ Ã §Ã Ã ¹Ã Ã Ã ¿Ã ­ Ã ³Ã ­Ã ½Ã ½Ã Ã ½',  'Vente spÃ ©ciale CEE and/or 'Beurre de NoÃ «l ,  'Vendita speciale CEE and/or 'Burro di Natale , 1 . If the butter is resold, the obligations as regards the use to be made of the butter and the latest date for packing shall be incorporated in the contract of sale . Such contract shall be drawn up in writing and shall specify that the purchaser is aware of the penalties imposed by the relevant Member State for breaches of the aforesaid obligations . 2 . Holders of butter shall keep stock records setting out in respect of each delivery the name and address of the purchaser and the quantity purchased . 3 . However , at the retail stage a record of quantities purchased shall suffice . The retail trade may only sell the butter for direct consumption .  'Speciale verkoop EEG ' and/or 'Kerstboter ; (b) such maximum price as the Member State concerned may have fixed pursuant to Article 10 ( 2); (c ) the name and address of the firm responsible for packaging or its official control number. No L 314/30 Official Journal of the European Communities 10 . 11 . 82 Article 8 The requirements of Regulation (EEC) No 1687/76 regarding the use and/or destination of the butter shall be considered to have been satisfied when it is found, to the satisfaction of the competent authority in the Member State concerned, that the butter has been put up in small packs and taken over by the retail trade in the Member State where it is held or, in the case of butter from private stocks, in the Member State of the intervention agency referred to in Article 3 (2). packing and the packing centre where the butter is to be put up in small packets . 2 . The intervention agency concerned shall as soon as possible authorize or refuse , where appropriate in part, the aid , which shall be granted after the butter concerned has been packaged and put up for sale for direct consumption . Packaging in small packets shall take place within not more than 60 days following the authorization referred to in the preceding subparagraph , in an establishment approved for that purpose by the Member State in question and under conditions specified by it . 3 . The provisions of Articles 4, 5 ( 1 ) and (2), 7, 8 , 9 and 10 shall apply to the distribution of the quantity of butter referred to in the Annex to this Regulation , its putting up in small packs, its marketing and the payment of the subsidy. 4 . The provisions of Regulation (EEC) No 1687/76 shall apply to the butter referred to in Article 1 (2) with effect from the date when such butter is put up in small packs . Article 9 As regards butter in private storage :  the provision of Regulation (EEC) No 1687/76 shall apply with effect from the date of removal from storage ,  the subsidy provided for in Article 3 ( 1 ) shall be paid, after the removal from storage referred to in Article 3 (2), provided the party concerned has lodged as security an amount equivalent to the subsidy plus 5 ECU per 100 kilograms,  such security shall be released only on production of the proof referred to in Article 12 of Regulation (EEC) No 1687/76, and in respect of the quantities specified in the documents concerned . Article 12 Article 10 Member States shall inform the Commission on the Tuesday of each week :  of the quantities of butter from public storage which have been the subject of contracts of sale with the intervention agency pursuant to this Regulation ,  of the quantities of butter from private storage in respect of which the Member State has issued acknowledgement of receipt as provided for in the second subparagraph of Article 3 (2),  of the quantities of butter from the market, in the case of Denmark, Greece , Italy and Luxembourg, specifying the quantities accepted and those rejected . 1 . The Member States shall take all necessary steps to ensure that the effect of the price reduction or subsidy is passed on at the retail stage . 2 . To this end, Member States shall fix a maximum retail price for the butter concerned . However, the Member States may substitute for such a provision other provisions of equivalent effect . Article 11 Article 131 . In the case of Denmark , Greece , Italy and Luxembourg, the holders of the butter referred to in Article 1 (2) shall , before 20 December 1982, send an application for aid to their intervention agency speci ­ fying the origin of the butter, the quantity, the date of This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1982 . For the Commission Poul DALSAGER Member of the Commission 10 . 11 . 82 Official Journal of the European Communities No L 314/31 ANNEX Maximum quantities of butter referred to in Article 1 (tonnes) Origin of the butter Member State Public Private Market Total storage storage butter Federal Republic of Germany 5 000 25 000 30 000 France 7 000 23 400  30 400 Italy  746 16 054 16 800 Netherlands  5 150  5 150 Belgium 730 5 520 __ 6 250 Luxembourg   300 300 United Kingdom 10 000 13 500  23 500 Ireland 1 500 1 550  3 0.50 Denmark   3 050 3 050 Greece   1 500 1 500 EEC 24 230 74 866 20 904 120 000